DETAILED ACTION
The following is in response to the amendments and arguments filed 12/10/2021.  Claims 2-17 are pending.  Claim 1 is cancelled.  Claims 2 and 10 are amended.  

Response to Amendment
The amendments submitted 12/10/2021 should have been submitted in a form having sufficient clarity and contrast between the background of the paper and the writing thereon to permit the Office to electronically reproduce the papers by use of digital imaging and optical character recognition. See 37 CFR 1.52(a)(1)(v).  Specifically, the amendments to claims 2 and 10 are illegible.  The paper has been entered.  However, all future correspondence must comply with 37 CFR 1.52(a)(1)(v).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, at least claims 2 and 10 recite a “processor configured to calculate a latency value…determine whether a latency value satisfies the threshold time…” while the specification discloses the trading system performing these steps, specifically the manager server 30, calculates latency and determines whether the latency value satisfies the threshold time (see page 10).  Further, the specification only refers to a timer queue 58 and is silent to a time.  The specification recites “initiate a configurable period of time” but is silent to a timer. The specification does not provide determining whether the potential trade is valid upon expiration of the timer but of expiration of the configurable period.  The disclosure does not provide for a timer expiring but a configurable period of time (spec page 15).  
The disclosure does not provide for a threshold time period.  The disclosure recites a latency value threshold, and a configurable threshold with regards to configurable condition 16.
Specifically as to claim 3 and 11, “at least one processor is further configured to generate a timer queue in the memory and insert a record” is not disclosed in the original disclosure.  The disclosure provides for “Platform processor 48 then generates and stores in timer queue 58 potential trade record 64” but does not does not generate a timer queue.  

	Specifically as to claim 9 and 17, the specification provides for “The particular manager server 30 may calculate latency value 14 based at least in part on the time at which trading order 12 was sent from15 manager server 30 and/or the time at which manager server 30 received acceptance message 32 from trading platform 50” but does not provide for at least one processor configured to calculate the latency value….”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically as to claims 2 and 10, the claims provide for determining…that the potential trade is valid…preventing… execution of the potential trade but does not provide for why the trade is prevented if the potential trade is valid as recited.  It appears this may be a typographical error during amendments.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 2-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 11-16, 24-25, 59-62, 64 and 66 of U.S. Patent No. 7716118.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patented claims and both are directed to the inventive concept of managing trading orders with the identification of a latency value.
Claims 2-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of U.S. Patent No. 7970695.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patented claims and both are directed to the inventive concept of managing trading orders with the identification of a latency value.
Claims 2-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8341071.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patented claims and both are directed to the inventive concept of managing trading orders with the identification of a latency value.  The instant pending claims use substituted terms such as “timer” for “configurable period of time” and so on.
Claims 2-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8688566 B2.  Although the claims at issue are the claims are anticipated by the patented claims and both are directed to the inventive concept of managing trading orders with the identification of a latency value.  The instant pending claims use substituted terms such as “timer” for “configurable period of time” and so on.
Claims 2-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10460388.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patented claims and both are directed to the inventive concept of managing trading orders with the identification of a latency value.  The instant pending claims appear to substituted term such as “timer” for “configurable period of time” and these terms are not recited in the originally filed disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or 
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation

(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or

Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.


Claims 2-17 are directed to an apparatus and a method, which are/is one of the statutory categories of invention.  (Step 1: YES).
 	Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating a latency value that represents delays in transmission or processing of trading orders, determining  the latency value satisfies a threshold time period, determining the potential trade is valid upon expiration of the timer and preventing execution of the potential trade. 
The Examiner has identified independent method Claim 10 as the claim that represents the claimed invention for analysis and is similar to independent apparatus Claim 2.  Claim 2 recites the limitations of an apparatus comprising a memory and a processor configured to perform the steps of the method in claim 10.  
 allows for users to prevent execution of a trade based on latency value which is a method of fundamental economic practices. Thus, the claim recites an abstract idea. Claim 3 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claim as a whole recites a method of organizing human interactions (fundamental economic practice of mitigating risk, hedging, and financial trading). The claimed invention is a method that allows for users to prevent execution of a trade based on latency value which is a fundamental economic practice. The mere nominal recitation of a generic processor and generic memory (by applicant’s own admission “comprise a general- purpose personal computer (PC), a Macintosh, a workstation, a Unix-based computer,25 a server computer, or any suitable processing device” see page 10) does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of prevent execution of a trade based on latency value in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing trade process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a Step 2B: NO. The claims do not provide significantly more)  
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of preventing execution of a trade based on latency value in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 	
Further, the elements of the dependent claims 3-9 and 11-17 (generate a timer queue, configurable expiration, generate an inbound queue, remove the counter order, calculate latency value, etc. ) further define the abstract idea that is present in their respective independent claims.   Certain Methods of Organizing Human Activity and are therefore rejected for similar reasoning as claims 2 and 10.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 2-17 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brann et al. (US 2005/0137961).   
Specifically as to claims 1 and 10, Brann et al. disclose a method (and related apparatus see para [0014]), comprising: calculating, by at least one processor, a latency value that represents delays in transmission or processing of trading orders (latency data processor and order processor); receiving, by the at least one processor, an order (see para [0016] [0051]); receiving, by the at least one processor, a counter-order (offer to deal based on price quote, see 
Specifically as to claims 3 and 11, wherein the at least one processor is further configured to generate a timer queue in the memory and insert a record of the potential trade in the timer queue (see para [0015], [0020], [0067]).  
Specifically as to claims 4 and 12, keep the record of the potential trade in the memory until the timer expires (see para [0020], [0046], [0047]).  

Specifically as to claims 6 and 14, determine that the potential trade is not valid in response to determining that the counter-order was cancelled before the timer expired (see para [0016] [0051]).  
Specifically as to claims 7 and 15, generate an inbound queue in the memory and insert the counter-order in the inbound queue in response to receiving the counter-order (see para [0020], [0046], [0047]).  
Specifically as to claims 8 and 16, remove the counter-order from the inbound queue in response to determining that the potential trade is no longer valid (see para [0020], [0046], [0047]).  
Specifically as to claims 9 and 17, calculate the latency value based at least in part on a time it takes to acknowledge receipt of a given trading order transmitted from a server (time differential between sent and response time) (see para [0037]).

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument with respect to the rejections under 35 USC 112 first paragraph, Applicant’s arguments are moot as directed to the enablement requirement of the statute.  The claims have been rejected under the written description requirement of 35 USC 112 first paragraph.  In re Wands, also known as the Wands factors do not apply to the written 
With regards to applicant’s arguments with respect to the rejections under 35 USC 112 second paragraph, Examiner respectfully disagrees.  
With regards to applicant’s comment regarding double patenting, applicant has not requested to hold the rejection in abeyance.  As such, the rejection is made final.  Examiner may reconsider upon the filing of Terminal Disclaimers as suggested.
With regards to applicant’s arguments with respect to 35 USC 101, Examiner respectfully disagrees.  Applicant argues the claims provide an addition element to integrate the exception in a practical application.  Applicant argues “the instant case recites an apparatus includes the following operations: 
a memory;  
at least one processor configured to: 
calculate a latency value that represents delays in 
transmission or processing of trading orders; 
receive an order; 
receive a counter-order; 
identify a potential trade associated with the order and the 
counter-order; 
determine that a latency value satisfies a threshold time 
period; 
initiate a timer; 
determine that the potential trade is valid upon expiration 

prevent execution of the potential trade” without further explanation as to how the limitations of the claim provide a practical application.  The claim as a whole merely describes how to generally “apply” the concept of prevent execution of a trade based on latency value in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing trade process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the calculate and determine steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
With regards to applicant’s arguments with respect to 35 USC 102, Examiner respectfully disagrees.  Applicant argues “the cited passages of Brann do not appear to disclose or suggest the act of "determin[ing] that the latency value satisfies a threshold time period"  or initiating a timer.  Examiner notes, the claims are given their broadest reasonable interpretation and as such, the specification does not define or even disclose a “timer” per se.  The specification of the instant claimed invention discloses a timer que 58.  The “Timer queue 58 represents a queue, table, or list for storing and managing 
may initiate the configurable period 18. When the configurable period 1820 expires, trading platform 50 may determine whether the particular order 12a and counterorder 12b associated with the potential trade record 64 still match.” (see spec page 14)  Therefore, the configurable period in Brann is within the scope of the recited “initiate a configurable period” as defined by the specification.  As to “determining that the latency value satisfies a threshold time period,” (see page of specification 3) in view of broadest reasonable interpretation, the specification provides for the latency value satisfies a configurable condition” therefore, the configurable period of Brann et al is within the scope of “threshold time period.” Further, Brann et al. provides “The order processor receives offers to deal responsive to the price quotes and rejects offers to deal if they are not received prior to expiration of a specified acceptance window. Again, the acceptance window may be configured to be equal the original lifetime of the quote, an adjusted or extended lifetime that incorporates the latency (as determined by the latency data processor), a sum of the original lifetime and the latency, or some other time period” (see para 20) and in para 48 “The order processor receives offers to deal responsive to the price quotes and rejects offers to deal if they are not received prior to expiration of a specified acceptance window. Again, the acceptance window may be configured to be equal the original lifetime of the quote, an adjusted or extended lifetime that incorporates the latency (as determined by the latency data processor), a sum of the original lifetime and the latency, or some other time period.” The invention of Brann seeks to  improve customers' opportunity to submit offers that will arrive timely.  The instant claimed invention seeks to solve the problem of trades offers not arriving timely (background, page 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ho et al. disclose an alert based monitoring of stock trading systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691